973 A.2d 620 (2009)
In the Matter of Robert D. NATAL.
No. 2008-327-M.P.
Supreme Court of Rhode Island.
June 25, 2009.
David Curtin, Disciplinary Counsel.
*621 Robert D. Natal.

ORDER
On December 11, 2008 this Court suspended the respondent, Robert D. Natal, from the practice of law. On May 28, 2009, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, the respondent filed an affidavit with the Court's Disciplinary Board setting forth that he is aware he is the subject of an investigation of professional misconduct. The respondent's affidavit sets forth that he freely and voluntarily consents to disbarment and that he is fully aware of the implications of submitting his consent. On June 15, 2009, the Disciplinary Board filed the respondent's affidavit with the court.
Upon review of the respondent's affidavit we deem that an order disbarring the respondent is appropriate.
Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed, that the respondent be and he is hereby disbarred on consent from engaging in the practice of law.